Citation Nr: 0411730	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2000, for payment of dependency and indemnity compensation 
under 38 U.S.C.A. § 1315 (West 2002) (Parents' DIC).  


REPRESENTATION

Appellant represented by:	Garnett Norwood, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1969 until his 
death in January 1993.  The appellant is the veteran's 
mother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
Board notes that a VCAA notice must be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board does 
not find that any correspondence provided to the appellant by 
the RO meets these requirements.  

At the November 2003 hearing before the undersigned Veterans 
Law Judge, the appellant submitted additional evidence 
without a waiver of consideration by the RO.  The RO has not 
had an opportunity to review this evidence and to issue a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

Further, it does not appear that the veteran's complete 
service personnel file is, of record.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should obtain the veteran's 
service personnel file.  

3.  Thereafter, the RO should 
readjudicate this claim, with 
consideration of the additional evidence 
submitted directly to the Board.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which should include a discussion 
of the evidence submitted directly to the 
Board.  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




